Order entered November 26, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00075-CV

  TOYOTA MOTOR SALES, U.S.A., INC. AND TOYOTA MOTOR CORPORATION,
                               Appellants

                                            V.

BENJAMIN THOMAS REAVIS AND KRISTI CAROL REAVIS, INDIVIDUALLY AND
     AS NEXT FRIENDS OF E.R. AND O.R., MINOR CHILDREN, Appellees

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-15296

                                        ORDER
       Before the Court is appellants’ November 22, 2019 unopposed motion for second

extension of time to file their brief. We GRANT the motion and ORDER the brief be filed no

later than January 6, 2020.   We caution appellants that further extension requests will be

disfavored.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE